Citation Nr: 0919008	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  99-18 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, as secondary to a left knee disability.

2.  Entitlement to service connection for a left shoulder 
disability, as secondary to a left knee disability.

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected low back disability prior to 
January 30, 2002.

4.  Entitlement to an initial disability rating in excess of 
60 percent for service-connected low back disability on and 
after January 30, 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The appellant is the recognized guardian of the Veteran who 
had active military service from June 1953 to June 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in New York, New York.  In 
pertinent part of a May 1996 rating decision, the RO granted 
service connection for a low back disability and assigned an 
initial 20 percent rating effective from January 18, 1990.  
The Veteran appealed for a higher initial rating.  A 
September 1998 RO rating decision determined that claims of 
entitlement to secondary service connection for right and 
left shoulder and right knee disorders were not well 
grounded. 

The Veteran's claims folder was later transferred to the San 
Juan, Puerto Rico, RO.  In an April 2004 rating decision, the 
RO assigned a 40 percent rating for the lumbar spine 
effective from January 30, 2002; however, in an August 2006 
rating decision, the RO assigned a 60 percent rating 
effective from January 30, 2002.  The United States Court of 
Appeals for Veterans Claims (Court) has held that regarding a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2004, the RO determined that the Veteran was 
incompetent.  His daughter was appointed as his guardian. 

In March 2000 and in March 2001, the Veteran submitted claims 
of clear and unmistakable error in a 1965 rating decision.  
In its June 2007 remand, the Board referred this issue for 
action.  The Board again refers this issue for appropriate 
action.  

Since the June 2007 remand, service connection for the right 
knee has been granted.  The appellant has not expressed 
dissatisfaction with the rating assigned.  Thus, the Board 
will not address the right knee. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

Secondary Service Connection for the Right and Left Shoulders

In June 2007, the Board remanded the issue of service 
connection for bilateral shoulder disabilities, as secondary 
to a service-connected left knee disability.  In April 2008, 
a VA examiner found no relationship between the shoulders and 
active service or between the shoulders and the left knee.  
In July 2007, however, the Veteran's guardian asked VA to 
consider bilateral shoulder trauma due to injuries received 
in a post-service fall.  The Veteran's guardian claimed that 
the shoulder disabilities might have been caused when the 
Veteran fell on a street in New York and blamed the 
accidental fall on the service-connected knee disability.  In 
this regard, the April 2008 examining physician has not 
addressed this theory of service connection.  

Further, in the June 2007 remand, the Board requested that 
the examiner elicit a complete history of relevant shoulder 
symptoms from the Veteran.  The April 2008 VA compensation 
examination report contains no mention of whether the 
physician elicited such history.  The Veteran's own 
recollection of shoulder trauma and symptoms might be helpful 
to determine whether an injury during a fall caused any 
current shoulder disability.  The April 2008 examination 
report is deficient in another respect as well.

The April 2008 VA examination report notes, "There is not 
any evidence of diagnosis, treatments or conditions of 
shoulder conditions seen in claims folder."  In stark 
contrast to that assessment, however, the claims folders 
reveal multiple right shoulder complaints and treatments.  
For instance, a July 1993 VA orthopedic consultation report 
notes a history of right shoulder pain since trauma in 1985.  
In December 1995, right shoulder pains were to be evaluated 
by VA.  In September 1996, right frozen shoulder was noted.  
In March 1997, a diagnosis of right shoulder chronic 
capsulitis with no history of trauma was offered, in spite of 
the earlier notation of trauma.   

Because the appellant has introduced a new, plausible theory 
of secondary service connection that is consistent with 
reports of treatment in the claims files, additional 
information concerning the likelihood of this more recently 
claimed etiology is necessary prior to adjudication.  

Lumbar Spine Rating 

The June 2007 Board remand requested that the AOJ issue a 
supplemental statement of the case (SSOC) addressing the 
lumbar spine rating.  The AOJ issued SSOCs in July 2008 and 
April 2009; however, neither SSOC addresses the spine rating.  
The most recent SSOC that addresses the lumbar spine rating 
was issued in April 2004.  Relevant evidence has been 
received since then and the appellant has not waived the 
right to initial RO consideration of that evidence.  Thus, a 
remand will be necessary for this procedural safeguard.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Court held that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
orthopedic examination of the shoulders 
by an appropriate specialist.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of the left and right 
shoulder symptoms, including any trauma 
to the shoulders suffered in a fall, and 
answer the following:

I. What are the current diagnoses 
relative to the right and left 
shoulders?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability was caused by trauma 
suffered in a reported fall?

III.  If the answer in question II 
above is "yes", then is it at least 
as likely as not that the fall was 
caused by the service-connected left 
and/or right knee disability?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason. 

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
appellant and accredited representative 
should be furnished an SSOC.  It must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claims should consider the applicability 
of 38 C.F.R. § 3.310(a) (2008) and 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

3.  The AOJ should issue an SSOC with 
respect to the initial ratings for the 
service-connected lumbar spine 
disability, considering all pertinent 
evidence and the former and current 
rating criteria for the lumbar spine.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the Veteran is required until he receives further notice; 
however, the appellant is advised that failure of the Veteran 
to report for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


